El Juez Asociado Se. del Tobo,
emitió la opinión del tribunal. '
Luis e Ignacio Jorge Hernández iniciaron este pleito en la Oorte de Distrito de Hnmacao en reivindicación de una finca urbana situada en el pueblo de Nagnabo, poseída en la actualidad por el demandado Juan Mendoza.
Quedó plenamente demostrado en el acto de la vista que el 5 de febrero de 1877, Pablo Lemonrenx vendió por escri-tura pública a Cecilia Hernández, madre de los demandantes, •la finca en cuestión, inscribiéndose el título en el registro de la propiedad el 18 de octubre de 1880. Examinada aislada-mente esa prueba, surge claro de ella el derecho de los deman-dantes.
El demandado Mendoza alegó que en julio de 1877 Cecilia Hernández vendió a Francisca Valdés la finca a que se refiere este pleito, y desde entonces hasta el año 1909 la vino pose-yendo pública y pacíficamente, en concepto de dueña, sin in-terrupción alguna, y que, estando en ruinas la casa, Francisca Yaldés la vendió con el solar al demandado quien.la *378reedificó y desde esa fecha la viene poseyendo pública y pací-ficamente en concepto de dueño, sin interrupción alguna. El demandado Mendoza acreditó su dominio de acuerdo con la ley hipotecaria en el mismo año de la compra, 1909, y lo inscribió en el registro de la propiedad.
Si es cierto que Cecilia Hernández se desprendió del do-minio de la finca, cae por su base el derecho de los deman-dantes. También quedaría su derecho destruido si se de-mostrara que Francisca Yaldés a la muerte de Cecilia Her-nández, ocurrida el 1877, había entrado de buena o de mala fe en la posesión de la finca, en concepto de dueña, y había permanecido en ella pública y pacíficamenté, sin interrup-ción de nadie, hasta que la vendió al demandado Mendoza.
Examinemos la prueba. Cecilia Hernández al morir, en 1877, dejó tres hijos, los dos demandantes y Julia. Los de-mandantes jamás han tenido intervención directa con la finca. En el acto de la vista se presentó como prueba una carta dirigida por el demandante Ignacio Jorge Hernández, conocido por Juan Bussó, a Francisca Yaldés, fechada el 3 de enero de 1912, o sea más de treinta años después de la muerte de Cecilia Hernández, en donde le decía, “tengo entendido que mi madre al morir dejó una casa y terreno en el pueblo de Naguabo, y no habiendo otros herederos de mi difunta ma-dre, por haber fallecido los otros hermanos, me dirijo a usted por medio de la presente, para que me conteste cuándo está usted dispuesta a entregarme, pues habiendo hablado con un tío mío, éste me ha dicho que usted quiere saber el paradero de nosotros para entregarnos dichas fincas, herencia que nos dejó al morir mi referida madre Cecilia Hernández.” Esa es la única prueba aportada que revela alguna gestión por parte de los demandantes, que desde muy niños salieron del pueblo donde nacieron y han residido siempre fuera de él.
Julia Hernández, por el contrario, continuó residiendo en Naguabo a la muerte de Cecilia, habitando, en compañía de Francisca Yaldés, la casa en cuestión, hasta su muerte, ocu-rrida en estado de soltería el 30 de agosto de 1891. Si Julia *379Hernández continnó poseyendo como dneña la casa, claro es, como sostiene la parte apelada, que su acción aprovecharía a los demandantes.
El hecho de decisiva importancia en este pleito es, pues, el del carácter de la posesión de Francisca Yaldés a la muerte de Cecilia Hernández.
En la prueba de la parte demandante no se encuentra dato alguno específico que revele el verdadero concepto en que quedó Julia en la casa al morir Cecilia. La teoría de dicha parte es la de que siendo la madre dueña, a su muerte como dueños quedaron en la posesión sus herederos repre-sentados por Julia. Y, en verdad, así será necesario recono-cerlo, a no ser que se pruebe que la parte demandada adqui-rió la propiedad en alguna de las dos formas que se han in-dicado.
El demandado Juan Mendoza declaró que “esa casa la ad-quirió por compra a Dña. Francisca Valdés en la suma de cien pesos, pero que lo que compró fueron los escombros de lo cual hace siete años; que conoce esa casa hace cuarenta años y conoció en posesión de ella a Pancha Valdés que la poseía como dueña; que la vivía y pagaba las contribuciones y durante ese tiempo le hizo algunas reparaciones.”
Francisca Yaldés dijo: “que la casa esa se la vendió la dueña Cecilia Hernández antes de morir; y continuó siendo de la propiedad de la declarante; que Cecilia Hernández se enfermó y la llamó para que la asistiera encargándola de su cuidado y del de una chiquita que tenía, y decía: ‘ Que moría conforme porque la declarante le cuidaba la chiquita’; que le vendió la casa en ciento cincuenta pesos para que cuidara la chiquita y la casa quedó de la propiedad de la declarante, quien crió la chiquita y la educó en la escuela española, ha-ciendo muchos gastos, hasta la edad de quince años en que se picó del pecho y se murió; que Cecilia Hernández le hizo un papel el cual con el-recibo de las contribuciones se le per-dió en el temporal de ‘San Ciríaco’ porque la casa se deste-*380chó; que recuerda que en ese papel intervinieron don Jesús Pereyó y don Bafael Bocea; * *
El testigo Jesús Pereyó manifestó “que hace muchos años, al poco tiempo de llegar a Naguabo allá por el año 1877, un día que estaba en la alcaldía de Naguabo con el Sr. Bocea v el señor Maldonado, fueron a la casa de Cecilia Hernández y ella en presencia del declarante y de los demás manifestó su deseo de donar una casita a Francisca Yaldés y el Sr. Maldonado, que era curial, escribió el documento en presen-cia de todos, en cuyo documento la señora Hernández le hacía donación de una casita pequeña, mala, que decía que era suya, a Francisca Yaldés, por asistencia que ella le practicaba y también para que le atendiera a una niñita que tenía. Todo eso hay que tener en cuenta que fue obra del señor Bocea, que era muy amigo de esa señora y dado su buen corazón y su manera de ser; que se hizo un documento como una es-pecie de donación y que lo firmaron el declarante, Bocea y Maldonado; * # * que Francisca Yaldés estuvo en pose-ción de esa casa por muchos años, * * *; que estuvo ella allí todo el tiempo hasta que la casita quedó desmantelada y ella le vendió esos escombros a Juan Mendoza; * '* * que la causa del contrato que presenció fué la atención que prestara la señora Yaldés a Cecilia Hernández y a la niñita en lo sucesivo, porque la madre de esa niña estaba muy en-ferma; * * * Francisca Yaldés no pagaba nada, no pagó ningún dinero; se le fijaron ciento cincuenta pesos, lo que ella calculaba que le debía por la asistencia de ella y para que le continuara en lo sucesivo cuidando la niñita; fué una donación para que cuidara de la niñita y lo que ya había re-cibido, pero en aquel momento no le dió nada.”
Francisco Fuentes declaró “que esa casa la conoció allá por el año 80 a 82, a doña Pancha Yaldés viviendo allí con su hermano Pedro, y una niñita que criaba y no era hija de ella; que desde esa fecha la conoció en posesión de esa casa hasta hace ocho o nueve años que la vendió a Juan Mendoza * * que ella poseía la casa como dueña * *
*381La prueba que antecede fué apreciada por el juez senten-ciador así:
La prueba traída por los demandados en apoyo de su alegación referente a la venta que según ellos biciera Cecilia Hernández a la Francisca Yaldés, no ha podido convencer al Tribunal. En efecto, la propia Francisca Yaldés declaró, que había adquirido en virtud de un documento extrajudicial que se le había extraviado, y así las cosas, quiso dicha demandada corroborar su declaración con la del testigo Jesús Pereyó, y lejos de establecer tal corroboración, resultó un verdadero conflicto entre las manifestaciones de la demandada y del expresado testigo. Según ella, el documento extraviado decía que, Cecilia Hernández vendía la casa por el precio de ($150) ciento cincuenta pesos, con la condición de que .la demandada Yaldés, cui-dara siempre de Julia Hernández, hija de la supuesta vendedora. Según Pereyó, flue alegó estar présente en el momento de realizarse la operación, no se trató de dinero alguno, y la única causa del contrato fué que la Yaldés se obligaba a cuidar de la niña Julia Hernández.
“Somos de opinión que, Cecilia Hernández no hizo venta alguna a Francisca Yaldés, y siendo ello así, aceptando que el título de-com-praventa que ostenta Mendoza fuera suficiente para adquirir la pres-cripción de dominio sobre el inmueble reclamado en la démanda, nunca podría alegarse que el demandado Mendoza haya adquirido tal dominio, toda vez que no han transcurrido diez años, desde que él adquirió, sin que pueda unirse el tiempo que él ha poseído a la pose-sión de su causante, ya que ésta, o sea, Francisca Yaldés, no poseía ■en concepto de dueña, y sólo tenía la mera tenencia de la cosa, sin título alguno y sin buena fe.”
Generalmente esta corte acepta la apreciación de la prueba hecha por el juez que tuvo la oportunidad de examinar per-sonalmente los testigos, pero esto no quiere decir que esté obligada a aceptarla en todos los casos. La parte deman-dada trató de establecer dos hechos, el de la trasmisión de la propiedad de la finca a Francisca Yaldés .y el de la pose-sión de ésta y de Mendoza en concepto de dueños por un pe-ríodo mayor de treinta años, y, la corte de distrito no dió crédito alguno a la prueba que se introdujo con tal propósito a saber: los testimonios de Juan Mendoza, de Francisca Yal-dés, de Jesús Pereyó y de Francisco Fuentes. Nadie con-*382tradijo las manifestaciones de dichos testigos y el conflicto qne nota el juez sentenciador entre las declaraciones de la Yaldés y de Pereyó es más bien aparente qne real, y si algo revela es qne dichos testigos no se pnsieron de acnerdo con anterioridad al jnicio. Francisca Yaldés no. dijo qne ella entregara la suma de ciento cincnenta pesos. Ella manifestó qne Cecilia le vendió la casa en ciento cincnenta pesos para qne le cuidara la chiquita. Y esta manifestación de la Yal-dés puede armonizarse con las ultimas del testigo Pereyó que dejamos transcritas.
A nuestro juicio no hay motivos para desechar los indi-cados testimonios, y dándoles el valor qne merecen es nece-sario reconocer qne no ya sin título, sino con un título más o menos perfecto Francisca Valdés desde 1877, esto es, 39 años antes de la interposición de la demanda y 35 antes de la carta del demandante Ignacio Jorge Hernández, que cons-tituye la gestión más antigua hecha por la parte demandante en defensa de su derecho, la vendedora del actual poseedor entró en la posesión de la finca en concepto de dueña y en tal concepto continuó pública y quietamente, sin interrupción al-guna, hasta que la trasmitió al demandado Mendoza. Siendo esto así, es necesario reconocer en Francisca Yaldés y en su sucesor Mendoza por lo menos un título por prescripción ex-traordinaria superior al de los demandantes. £<Se prescri-ben también el dominio y demás derechos reales sobre los bienes inmuebles por su posesión no interrumpida durante treinta años, sin necesidad de título ni de buena fe, y sin dis-tinción entre presentes y ausentes. * * *” Art. 1860 del Código Civil. Véanse los casos de Sucesores de Ramón Lampón v. Sucesores de Canuto Rivera, 16 D. P. R. 339, y Pesquera v. Fernández et al., 22 D. P. R. 53.
Siendo el expresado nuestro juicio, se hace innecesario estudiar y resolver las demás cuestiones planteadas por el apelante en su alegato..
*383La sentencia apelada debe revocarse y en su lugar dictarse otra declarando la demanda sin lugar.

Revocada la sentencia recurrida y desesti-mada la demanda sin especial condenación de costas.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.